DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, 7, 8, 9, 13, 14, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims respectively recite “any one of claim”, 1, 1, 5, 5, 5, 1, 10, 13, 13 and 13 and it is unclear what the claim language means.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims refer to ‘A computer readable medium’, which in the broadest reasonable interpretation of the claim covers a carrier wave, which does not fall within one of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yopp (201500883358).
(Claim 1): Yopp discloses a system for detecting human intervention over a driving operation of a vehicle, comprising (fig. 2, blk 210): at least one vehicle sensor (fig. 1, blk 110; [0007]); at least one vehicle control system (fig. 1, blk 105; [0007]); at least one processor in communication with the at least one vehicle sensor and the at least one vehicle control system (fig. 1, blk 101; [0007]); at least one memory storing a plurality of instructions, which when executed by the at least one processor, cause the at least one processor to: collect vehicle driving operation data from the at least one vehicle sensor ([0005 - 0007]); store the collected vehicle driving operation data in a vehicle data store along with an indication whether the vehicle is at least operating in a first semi- autonomous or autonomous mode (fig. 1, blk 130; [0005 - 0007]); and transmit the collected data from the vehicle data store to a remote data store (fig. 1,blk 120 and 125; [0006]).
(Claim 2): Yopp discloses the system of claim 1, further comprising at least one computing device in communication with the remote data store (fig. 1, blk 105 and 130]).
(Claim 3): Yopp discloses the system of claim 1, wherein the plurality of instructions further cause the at least one processor to determine that the vehicle is not operating in the first semi-autonomous or autonomous mode and store the vehicle operation data in the vehicle data store along with an indication that the vehicle is not operating in the first semi-autonomous or autonomous mode (fig. 2; [0005]; [0010]; [0017]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yopp (201500883358) in view of Suiter (20150242953).
(Claim 10): Yopp teaches a method of detecting human intervention over a driving operation of a vehicle during a given period of time or over a given distance traveled by the vehicle, the vehicle including a vehicle monitoring system, comprising (fig. 2, blk 210): obtaining data from the vehicle monitoring system ([0005 - 0007]); determining an occurrence of a manual intervention event over a driving operation of the vehicle (fig. 1, blk 130; [0005 - 0007]).  Yopp does not specifically teach 
(Claim 12): Yopp and Suiter teach the method of claim 10.  Furthermore, Suiter also teaches, further including determining insurance coverage based thereon (fig. 8, blk 825).
(Claim 17): Yopp teaches a computer readable medium embodying a program that, when executed in at least one computing device, causes the at least one computing device to at least determine a human intervention over a driving operation of a vehicle during a given period of time or over a given distance traveled by the vehicle, the vehicle including a vehicle monitoring system, by: obtaining data from the vehicle monitoring system; determining an occurrence of a manual intervention event over a driving operation of the vehicle (fig. 1, blk 130; [0005 - 0007]).    Yopp does not specifically teach determining duration of the manual intervention event within a time-period.    However, in a related invention, Suiter teaches a device, determining a duration, nature and/or extent of the manual intervention event within the given period of time or over the given distance traveled by the vehicle (fig. 8, blk 820; [0039]); and determining a duration, nature and/or extent the driving of operation of the vehicle without manual intervention within the given period of time or over the given distance traveled by the vehicle (fig. 8, blk 815; [0038]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Yopp with the teachings of Suiter, in 
(Claim 19): Yopp and Suiter teach the method of claim 17.  Furthermore, Suiter also teaches, further including determining insurance coverage based thereon (fig. 8, blk 825).
(Claim 20): Yopp and Suiter teach the method of claim 17.  Furthermore, Yopp also teaches, wherein the data from the vehicle monitoring system is vehicle driving operation data that includes data regarding the manual intervention with a semi-autonomous or an autonomous driving operating system of the vehicle (fig. 2; [0015]).
(Claim 21): Yopp and Suiter teach the method of claim 20.  Furthermore, Suiter also teaches, wherein the vehicle driving operation data includes one or more of the time of day of the initiation and termination of the manual intervention, a time duration from the time of initiation of the manual intervention to the time of termination of the manual intervention, or the distance traveled by the vehicle from the time of initiation of the manual intervention to the time of termination of the manual intervention ([0039 - 0040]).
(Claim 22): Yopp and Suiter teach the method of claim 20.  Furthermore, Yopp also teaches, wherein the driving operating system of the vehicle is selected from the group consisting of systems for the steering, direction, 35Attorney Docket No. 821331-1010 acceleration, speed, braking, cruise control, accident or collision avoidance, lane departure, seat belts, and any combination thereof ([0005]).
(Claim 23): Yopp and Suiter teach the method of claim 21.  Furthermore, Yopp also teaches, wherein the vehicle driving operation data includes data regarding one or more of a vehicle location or area of travel, a road condition, a road area speed limit, a weather report or condition, or road area event (various controllers in a vehicle may operate as data collectors 110 to provide data 115 via the CAN bus, e.g., data 115 relating to vehicle speed, acceleration, etc. Further, sensors or the like, global .
Allowable Subject Matter
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided all other objections and or rejections elsewhere in this office action are first overcome.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please refer to form 892 for cited references.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex C Dunn/Primary Examiner, Art Unit 3663